Title: To George Washington from Charles Young, 21 July 1778
From: Young, Charles
To: Washington, George


          
            Sir,
            FishKill [N.Y.] 21 July 1778
          
          I have your Excellencys favour of this morning, and am to acquaint you, that on my
            coming here last Thursday, I found in different places
               at this post, 94 Hogsheads of Clothing. My Instructions on my
            leaving Mr Mease were, to forward all stores on to philada I thought necessary, that I
            might meet on the road or find h⟨ere⟩. On Examing these, I found 85 packages were
            Appropriated to particular regiments, & markd or Addressd to the Commanding
            Officers of such, This Occasiond my concluding to continue them here, &
            Immediately wrote Mr Mease what I had done: The Teams I applyed for, were to remove the
            remaining 9 Hhds to fishKill Landing, 5 of which I wrote the Qtmr on the other side to prepare teams for, to send to phila., The other 4,
            were to have been sent from the Landing to Tarry town by Water, Addressd to Mr Kemper.
            The Invoice of the 9 Hhds is herewith enclosed, that your Excellency can Judge the
            propriety of my proceedings. How such a representation
            could have been made your Excellency, I cannot conceive, It was really far from my
            design to Execute. Your Excellencys favour will procure me the Teams so long applied
            for, in the Morng, so that some good is like to arise from this misinformation.
          A Mr Measam has come to this post from Albany, by order Genl Gates, at a time Mr
            Mease’s Assistant was acting here, on which account the latter resign⟨d.⟩ Mr Measam is a Gent:, who does not View himself accountable to
            Mr Mease for his proceedings. Three Hogsheads of Blanketts came this day from Boston to
            him, Tho’ I did not Expect attention would be paid to my request, I thought it my duty
            to require his Assistant (he being ⟨mutilated)⟩ to send them on
            with the 4 hogsheads to Tarry town, His reply was, Mr Measams orders to him were, on
            their coming to receive them, & Immediately acquaint Genl Gates, who would
            direct their distribution, & from which he could not alter.
          Your Excellency may be Assured that during my Stay here, I shall forward all on to the
            Army of Cloathing Kind, that comes to my Knowledge. I have the honour to be Your
            Excellencys most Obt hble Servt
          
            Cha. Young D.C.G.
          
        